               Case 5:20-cv-05336-JFL Document 13 Filed 02/18/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

LOUIS LAZAR, III,                         :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                            No. 5:20-cv-05336
                                          :
TOWN OF WEST SADSBURY, PA, TOWN           :
SUPERVISOR ED HAAS, and                   :
CHIEF OF POLICE LUKE FIDLER,              :
                                          :
                        Defendants.       :
__________________________________________

                                              ORDER

          AND NOW, this 18th day of February, 2021, upon consideration of the Defendants’

motion to dismiss Plaintiff’s Complaint, see ECF No. 10, and for the reasons set forth in the

Opinion issued this date, IT IS HEREBY ORDERED AS FOLLOWS:

          1.      Defendants’ motion to dismiss, ECF No. 10, is GRANTED.

          2.      Plaintiff’s claims against West Sadsbury Township Supervisor Ed Haas in his

official capacity are dismissed, with prejudice, as duplicative of claims against the Township

itself.

          3.      Plaintiff’s claims against Supervisor Haas in his personal capacity are dismissed,

without prejudice and with leave to re-plead, pursuant to the directives contained in the Court’s

Opinion.

          4.      Plaintiff’s claims against West Sudsbury Township are dismissed, without

prejudice and with leave to re-plead, pursuant to the directives contained in the Court’s Opinion.

          5.      Plaintiff’s claims under the Civil Rights Act of 1964 are dismissed, without

prejudice and with leave to re-plead, pursuant to the directives contained in the Court’s Opinion.

                                                   1
                                                021721
            Case 5:20-cv-05336-JFL Document 13 Filed 02/18/21 Page 2 of 2




       6.      Should Plaintiff choose to file an Amended Complaint, he must do so within

thirty (30) days of this Order. 1



                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr._______
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




1
         Plaintiff is on notice that any Amended Complaint that he files will completely supersede
his initial Complaint; as such, any Amended Complaint must include all relevant factual
allegations and legal claims. Plaintiff is on further notice that any Amended Complaint shall
only include the claims authorized by this Order and the adjoining Opinion.
                                                2
                                             021721
